Exhibit 11 Statement Regarding Computation of Per Share Earnings The following table is the reconciliation of basic and diluted earnings per share for the three months ended March 31, 2009 and 2008 (dollars in thousands except per share amounts): Three months ended March 31, 2009 Three months ended March 31, 2008 Basic Diluted Basic Diluted Net income $ 3,444 $ 3,444 $ 2,694 $ 2,694 Weighted average shares outstanding 57,919,412 57,919,412 57,488,499 57,488,499 Effect of dilutive securities - 133,345 - 275,372 Adjusted weighted average shares outstanding 57,919,412 58,052,757 57,488,499 57,763,871 Earning per share $ 0.06 $ 0.06 $ 0.05 $ 0.05
